DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/641,953 filed 02/25/2020.

Allowable Subject Matter
Claims 1-3, 5-10 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A mobile terminal, comprising: a rear cover; a first flexible printed circuit (FPC), fixedly connected to the rear cover; a front housing, provided with a battery accommodation compartment, wherein in case that a battery is installed in the battery accommodation compartment, the battery is spaced apart from the first FPC; wherein the mobile terminal further comprises: a second FPC, wherein the first FPC is provided with a first connection portion and a second connection portion, the first connection portion is configured to be electrically connected to a charging cable, the second connection portion is electrically connected to a motherboard of the mobile terminal; the second FPC is provided with a third connection portion and a fourth connection portion, the third connection portion Is electrically connected to the motherboard, and the fourth connection portion is configured to be electrically connected to the battery.
          Therefore, claim 1 and its dependent claims 2, 3, 5-7 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being; A method of fixing a flexible printed circuit (FPC), applied to a mobile terminal comprising a first FPC and a second FPC, comprising: obtaining the first FPC; fixedly connecting the first FPC to a rear cover of the mobile terminal, wherein a front housing of the mobile terminal is provided with a battery accommodation compartment; in case that a battery is installed in the battery accommodation compartment, the battery is spaced apart from the first FPC; wherein the first FPC is provided with a first connection portion and a second connection portion, the first connection portion is configured to be electrically connected to a charging cable, the second connection portion is electrically connected to a motherboard of the mobile terminal; the second FPC is provided with a third connection portion and a fourth connection portion, the third connection portion Is electrically connected to the motherboard, and the fourth connection portion is configured to be electrically connected to the battery.
          Therefore, claim 8 and its dependent claims 9-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847